Citation Nr: 0707928	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  04-22 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for cellulitis, right 
leg.

2.  Entitlement to service connection for phlebitis, right 
leg.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1969 to May 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.       


FINDINGS OF FACT

1.  Clinical evidence fails to demonstrate present 
manifestation or diagnosis of cellulitis, right leg.  

2.  Phlebitis, right leg, is shown to be etiologically 
related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for cellulitis, right 
leg, are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

2.  The criteria for service connection for phlebitis, right 
leg, are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The service medical records reflect treatment, between 
December 1970 and January 1971, for abscesses or boils on the 
veteran's finger(s), right; left arm; and right knee.  In 
February 1971, the veteran was treated for cellulitis, right 
knee.  In April 1971, he was treated for cellulitis, boils, 
and edema in the right knee/leg.  He was diagnosed with 
abscess and cellulitis, right knee.  The May 1971 separation 
medical examination report reflects no findings of abscess, 
edema, phlebitis, boils, or cellulitis.  

During this appeal, the veteran reported that he noticed 
swollen veins in his right leg some three years after 
discharge from active duty and that the problem became worse 
over time.  Post-service medical records dated in 1990 
reflect a diagnosis of varicose veins, right leg.  
Superficial phlebitis, right anterior leg, with marked 
distention of varicose veins, superficial, particularly in 
the medial upper thigh, is noted in May 1993 records.  The 
veteran was diagnosed with superficial thrombophlebitis, 
medial right calf and thigh, in January 1997.  A private 
medical record dated in September 1999 notes a longstanding 
history of bilateral superficial varicose veins.  Other 
private clinical records, dated in October 1999, reflect a 
diagnosis of acute deep venous thrombosis in the left 
peroneal and soleal veins.  VA clinical records dated in July 
2002 reflect an assessment of suspect deep vein thrombosis of 
the left leg, although contemporaneous diagnostic studies 
were negative for deep vein thrombosis or superficial 
thrombophlebitis involving the left lower extremity.

The veteran now seeks service connection for cellulitis, 
right leg, and phlebitis, right leg.  With respect to the 
latter, he contends that it is the result of cellulitis, for 
which he was treated during service.

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002).38 C.F.R. § 3.303 (2006).  Service connection, in 
general, requires medical evidence or clinical opinion of a 
link between active duty and the disability for which service 
connection is sought.  38 C.F.R. § 3.303; Routen v. Brown, 10 
Vet. App. 183, 186 (1997) (a layperson is generally not 
capable of opining on matters requiring medical knowledge).  
  
First, with respect to cellulitis, right leg, there is no 
dispute that the veteran had cellulitis in his right leg, 
during service.  His service medical records amply 
demonstrate treatment for that problem, even though his 
separation medical examination report does not document then-
active manifestation thereof.  

A basic element of service connection, however, is clinical 
evidence of present diagnosis or manifestation of a disorder 
or disease for which service connection is being sought.  
38 C.F.R. § 3.303 (2006); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C.A. §§ 1110 and 1131 require that a 
present disability be manifested for service connection).  On 
the issue of present manifestation of cellulitis, the post-
service clinical evidence is negative.  The Board has 
carefully considered the evidentiary record and does not find 
evidence of diagnosis of, or treatment for, cellulitis in the 
veteran's right lower extremity, after discharge.  In fact, 
the September 2004 VA compensation and pension (C&P) medical 
examination report specifically reflects a doctor's statement 
that the veteran does not have cellulitis.  Further on this 
point, the veteran apparently is not contending specifically 
that he now has cellulitis; rather, he is seeking service 
connection for what he believes is a residual of cellulitis, 
which he claims is phlebitis in his right leg.  See RO 
hearing transcript, pp. 6-7.  As documented in the September 
2004 C&P examination report, the veteran himself denied 
recurrent cellulitis since active duty.  

Without medical evidence of currently manifested cellulitis 
in the veteran's right leg, the Board finds that service 
connection is not warranted therefor.  As the preponderance 
of the evidence is against service connection for cellulitis, 
right leg, there is no reasonable doubt to be resolved on 
that claim.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).  

With respect to service connection for phlebitis, the Board 
has reviewed multiple clinical opinions, positive and 
negative, on the issue of etiology of the claimed phlebitis.  
Having weighed the probative merit of each, the Board 
concludes that service connection is warranted.  

In pertinent part, Dr. J.S., a private physician who had 
treated the veteran since 1990, opined, in April 2004, that 
the veteran's saphenous vein disease and subsequent chronic 
venous insufficiency are related to cellulitis and edema in 
the right leg noted in service.  He concluded that, without 
those manifestations as noted in service, "it is unlikely 
that [the veteran] would have been prone to his recurrent 
thrombophlebitis and subsequent progression to his current 
right leg problems with chronic disease."

Dr. P.N., a VA medical doctor and vascular surgeon, concluded 
that "it is at least as likely that the [veteran's] 
diagnosis and problems of chronic venous insufficiency are 
related to his complicated infectious issues suffered while 
serving in Vietnam, as they are to have developed 
spontaneously from alternative causes.  There is no direct 
evidence provided to support a diagnosis of DVT [deep vein 
thrombosis] in 1970, so this is primarily based on the 
historical account presented."   

Dr. B.C., a VA medical doctor, said that the veteran's 
chronic venous insufficiency, right, was "plausibly 
aggravated" during active duty.
  
In contrast, Dr. G.P., a VA vascular surgeon, concluded, in 
his September 2004 C&P examination report, that, in light of 
lack of evidence of "significant whole leg swelling or 
suspicion of DVT [deep vein thrombosis]" and of treatment 
with anticoagulants in service, and given the veteran's own 
report of negative symptoms for some three years after 
service, the development of varicose veins and possible 
venous insufficiency cannot be attributed to soft tissue 
infections sustained in active duty.  
 
The clinical evidence for and against an etiological link 
between claimed phlebitis, right leg, and active duty is in 
approximate balance.  Therefore, the Board has employed the 
benefit-of-reasonable doubt rule.  Every reasonable doubt 
against service connection has been resolved favorably.  
Service connection is granted.   

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In August 2002, before issuing the rating decision from which 
this appeal arises, VA sent the veteran a letter discussing 
the basic elements of a successful service connection claim 
(diagnosis of present disability, in particular, of 
cellulitis; evidence that it was incurred or aggravated in 
service; medical evidence of a link between service and 
present cellulitis).  That letter further advised him that, 
if he identifies the sources of missing evidence concerning 
his claimed cellulitis, then VA would assist him in securing 
the evidence from those sources, but that he ultimately is 
responsible for substantiating his claim.  
  
While the August 2002 letter arguably did not provide 
complete requisite notice before the February 2003 rating 
decision was issued, the Board fails to find material 
prejudice resulted from any substantive notice defect, 
including that due to timing of the notice.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question not addressed by the AOJ, the Board must consider 
whether prejudice occurred); 38 C.F.R. § 20.1102 (2006) 
(harmless error).  

The rating decision, Statement of the Case (SOC), and 
Supplemental SOC (SSOC) discussed the elements of service 
connection and explained why service connection for 
cellulitis remains denied.  In particular, the RO explained 
that, given that service medical records reflect treatment 
for cellulitis, it is particularly important that, in this 
case, there is medical evidence of current manifestation of 
cellulitis or other problems deemed residuals of cellulitis.  
As discussed in Section I, the veteran himself indicated that 
he is seeking service connection for venous insufficiency in 
his right leg which he believes is related to cellulitis 
noted in service; he does not assert, and the clinical 
evidence does not show, present manifestation of cellulitis 
or some other problem (other than phlebitis, right leg) that 
is shown to be a residual of cellulitis and for which the 
veteran is seeking service connection.  Even as of the 
October 2005 Board hearing, neither the veteran, nor his 
accredited service representative, argued a notice defect, or 
reported that there is pertinent, existing evidence that is 
missing from the record and which the veteran desires VA to 
consider before adjudicating his cellulitis claim.         

Under the circumstances, the Board is not inclined to 
conclude that the failure to literally ask the veteran to 
"supply everything you have concerning cellulitis" or to 
use other words to that effect is a substantive notice defect 
that resulted in material prejudice.  Throughout the appeal, 
the veteran was notified of the importance of clinical 
evidence of present manifestation of cellulitis or other 
problems deemed a residual of cellulitis.    

Also, under the circumstances, the failure to provide notice 
consistent with Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(notice of criteria on assignment of disability ratings and 
effective dates for degree of disability and service 
connection), cannot be prejudicial.  Effective dates and 
degree of disability become issues only where service 
connection is granted.  That is not the case with respect to 
the cellulitis claim.  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service medical records, VA and 
private clinical records, medical examination findings and 
clinical opinions appropriate to this claim, Social Security 
Administration records, hearing testimony (Board and RO 
hearings), lay statement, and the veteran's written 
statements.  Despite appropriate notice, the veteran has not 
identified sources of existing evidence pertinent to his 
cellulitis claim that is missing from the record and which he 
desires VA to review before adjudicating his claim. 

With the grant of service connection for phlebitis, right 
leg, it is evident that sufficient evidentiary development 
has taken place to result in such a decision.  Therefore, the 
Board need not discuss further VA compliance with duties to 
notify and assist as to that claim.


ORDER

Service connection for cellulitis, right leg, is denied.

Service connection for phlebitis, right leg, is granted.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


